DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-15 are objected to because of the following informalities: 
In claim 1, the preamble recites “Gas injection system comprising”, it is suggested to replace with --A gas injection system comprising--.
	The preamble of each one of claims 2-14, recites “Gas injection system according to”, it is suggested to replace with --The gas injection system according to--.
	The preamble of claim 15, recites “Furnace equipped with at least one gas injection system according”, it is suggested to replace with --A furnace equipped with at least one gas injection system according--.
The preamble of each of claims 7 and 8 recites “Gas injection system according to any of claim 5”, however since both claims depend on only claim 5, it is suggested to replace said preamble with --The gas injection system according claim 5--. Appropriate correction is required.
In claim 11, lines 2-3, the “the joining channels” should be replaced with --the connecting channels--. For claim language consistency.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7, lines 2-4, recites the limitation “wherein the monobloc tubular wall is, between said proximal terminal of the axial channels and the proximal extremity of the tubular wall, in the shape of a thinner tip”. In particular, it is unclear as to what shape is being claimed because “in the shape of a thinner tip” does not appear to meet any or the known shapes and/or have any clear meaning. The scope of the claim is therefore unascertainable. For prosecution purpose said limitation is not accorded any patentable weight. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Glass (US Patent No. 8,142,711), Anderson et al. (US 6,096,261) and Shiver et al. (US 
6,372,010) are also cited in PTO-892.
	Regarding claims 1 and 15, Glass teaches a furnace (10, see figure 2) and gas injection system (i.e. burner injector 20, see abstract, column 1, lines 10-16, column 4, lines 60-67) comprising: a tubular wall (see the burner housing 21 is tubular, see figure 1) capable of being thermally stressed and having a proximal extremity (i.e. the gas injection portion protruding into the furnace (10), see figures 1 and 2) and a distal extremity (i.e. the back portion showing the lance protruding outwards, see figure 2), at the distal extremity, at least one extremity opening (24, see figures 1 &4, and column 5, line 51-column 6, line 15) through which at least one gas is projected, and a cooling system (i.e. coolant header and tube assembly 40, see figure 5, column 5, lines 1-10 and column 7, lines 30-42) located in said tubular wall and comprising axial channels (52, see figures 5 and 7, column 7, lines 24-55 and column 8, lines 1-62) which, between a proximal terminal (i.e. facing of the proximal extremity, see figures 1 and 2) and a distal terminal (i.e. facing of the distal extremity, see figures 1 and 2), extend axially towards said distal extremity of the tubular wall and in which a cooling fluid is circulated (see figures 5 and 7, column 7, lines 24-55 and column 8, lines 1-62), connecting channels (i.e. the substantially V-shaped bottom ends 36, see figure 7 and column 8, lines 4-62) circumferentially joining the axial channels to each other at the distal terminal (see figure 7), wherein said tubular wall is monobloc (see in figure 1 the burner housing 21 shown to be monobloc), wherein said axial channels (52, see figures 5 and 7) pass axially through this the monobloc tubular wall which has, at the distal terminal of the axial channels, a circumferential groove (i.e. see in figure 1 the groove 
portion on which the cover plate 70 is disposed), a closing crown (i.e. the covert plate 
70, see figures 1, 5 and 6) closing the circumferential groove of the 
monobloc tubular wall (21).
	Glass in figure 7 for example shows connecting channels (i.e. bottom ends 36, see figure 7 and column 8, lines 4-62) that are the substantially V-shaped and arranged between said circumferential groove and said closing crown (70) but fails to teach connecting channels that are rounded as claimed. Thus, Glass differs from the instant claim only by the shape of the connecting channels, however it is well settled that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also see MPEP 2144.04. IV. B. In this instant case the V-shaped end channels of is equally able to ensure an upward flow of the coolant from the axial channels and thereby enabling effective circulation of the coolant (see column 8, lines 4-62).
Regarding claim 2, Glass teaches a gas injection system, comprising a burner injector (23, see figure 2, column 5, lines 9-15 and column 6, lines 4-26) provided with said monobloc tubular wall (21, see figures 1 and 2 and column 5, lines 45-60) in which said cooling system is located (see figures 1, 5 and 7 and column 6, line 62-column 7, line 56).             Regarding claims 3 and 4, Glass teaches a gas injection system, comprising a sheath (i.e. the housing 21 defines a sheath of a jacket, see 1, 4 and 5) provided with said monobloc tubular wall in which said cooling system is located (see figures 1, 5 and 7 and column 6, line 62-column 7, line 56); wherein said sheath is arranged at one extremity of a burner injector, covering the burner injector at least partially (see figures 1, 3, 5 and 6).           Regarding claim 5, Glass in figure 7 shows a gas injection system in which the cooling system comprises passage channels (i.e. 44A to 44D, also see column 7, lines 30-42) which circumferentially join axial channels (52) at a proximal terminal.             Regarding claim 6, Glass in figure 7 shows passage channels (i.e. 44A to 44D, also see column 7, lines 30-42) which circumferentially join axial channels (52) which are rounded tubes and disposed in the opposite direction to the distal extremity of the tubular wall, thereby meeting substantially all aspects of the claim.           Regarding claim 7, Glass teaches a gas injection system in which the monobloc tubular wall  (see the housing 21, figures 1 and 5)  is between said proximal terminal of the axial channels (52) and the proximal extremity of the tubular wall. Furthermore, the injection system as show in figures 2 and 7 comprises a flange (i.e. fitting 76 and 78, also see column 36-42) fitted on said tip portion of the monobloc tubular wall and the passage channels (52, see figure 7) are arranged between said tip and said flange.            Regarding claim 8, Glass teaches a gas injection system in which the monobloc tubular wall  (see the housing 21, figures 1 and 5)  has, at said proximal terminal of the axial channels (52,see figure 5), an additional circumferential groove (i.e. the groove for receiving the header plates (42), see figure 5 and column 7, lines 1-42) and , wherein the injection system further comprises an additional closing crown (i.e. header plates (42), see figure 5 and column 7, lines 1-42), formed from at least two crown elements, which seals the additional circumferential groove of the monobloc tubular wall and said passage channels (52) are arranged between said additional circumferential groove and said additional closing crown (i.e. header plates (42), see figure 5 and column 7, lines 1-42).           Regarding claims 9 and 10, Glass in figure 7 shows a cooling system that comprises at least one cooling coil comprising a plurality of axial channels (52) arranged parallel in succession in the tubular wall and joined to each other successively by a connecting channel, then by a passage channel in a repeating pattern (also see figure 5 and column 5, lines 1-42 and column 8, lines 4-62); wherein each cooling coil comprises an inlet and an outlet for cooling fluid arranged in the tubular wall at a distance from the distal extremity thereof (see in figure 7 the coolant flow pattern showing entry through the channels 52 and exit from the channels 52).         Regarding claim 11, Glass teaches a gas injection system in which the axial channels (52), the connecting channels and the passage channels (i.e. 44A to 44D, also see column 7, lines 30-42) have a substantially constant flow cross-section (see figure 7).            Regarding claim 12, Glass in figure 7 shows a gas injection system in which the cooling system comprises two cooling coils each covering half of the tubular wall of the injection system (see in figure 7 the axial channels 52 form at least two cooling coils); thereby meeting substantially all aspects of the claim .             Regarding claim 13, Glass teaches a gas injection system  in which said at least one projected gas includes oxygen, supersonic oxygen, the gases being in the form of a flame following combustion (see column 6, lines 15-33).           Regarding claim 14, Glass teaches a gas injection system in which the closing crown (i.e. the covert plate 70, see figures 1, 5 and 6) is a single crown element  and does not comprises at least two crown elements as claimed. Thus; Glass only differs from the this claim by having a closing crown that is an integral piece; however, it is well settled that a claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. Also see MPEP 2144.04. V. B.
Regarding claim 16 and 17, Glass teaches a method using of at least one gas injection system comprising processing metal material in a furnace to include melting scrap, refining steel in an electric furnace (see figure 2, column 1, lines 18-31 and column 6, lines 25-45).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eyfa (US 9,068,779), Shver et al. (US 6,372,010) and Anderson et al. (US 6,096,261) are also cited in PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733